     Case 1:20-cv-00270-AWI-JLT Document 1 Filed 02/24/20 Page 1 of 12



 1   CENTER FOR DISABILITY ACCESS
     Amanda Seabock, Esq., SBN 289900
 2
     Dennis Price, Esq., SBN 279082
 3   8033 Linda Vista Road, Suite 200
 4   San Diego, CA 92111
     Phone: (858) 375-7385
 5   Fax: (888) 422-5191
 6   phylg@potterhandy.com
 7
     Attorneys for Plaintiff
 8
 9
10                           UNITED STATES DISTRICT COURT
11                       EASTERN DISTRICT OF CALIFORNIA
12
13   MARK RUSSELL                               Case No.
14              Plaintiff,                      Complaint for Injunctive Relief and
                                                Damages for Violations of:
15
        v.
16                                              1. Title III of the American’s With
     MARRIOTT INTERNATIONAL                        Disabilities Act, 42 U.S.C. §12182 et
17                                                 seq.;
     INC.; INTERSTATE
18   MANAGEMENT COMPANY,                        2. California’s Unruh Civil Rights Act,
                                                   Cal. Civ. Code 51 et seq. and
19   L.L.C.; and Does 1-10, Inclusive,          3. California’s Disabled Persons Act,
20                                                 Cal. Civ. Code § 54.1 et seq.
                Defendants.
21
22
23
24           Plaintiff Mark Russell (“Plaintiff”) complains of Defendants Marriott
25   International, Inc., Interstate Management Company, L.L.C. and Does 1-10,
26   Inclusive, (collectively “Defendants”) and alleges as follows:
27
28



                                            1

                                         Complaint
     Case 1:20-cv-00270-AWI-JLT Document 1 Filed 02/24/20 Page 2 of 12



 1                                I.    INTRODUCTION
 2          1.     The Americans with Disabilities Act (“ADA”) was passed over
 3   two decades ago with a principal goal of integrating people with disabilities
 4   into the country’s economic and social life. 42 U.S.C. § 12101(a). Despite this
 5   long-standing mandate, Defendants have failed to ensure that individuals with
 6   disabilities have full and equal access to the goods, services, facilities,
 7   privileges, advantages, accommodations, and/or opportunities offered to
 8   members of the public through the Residence Inn Bakersfield.
 9          2.     Plaintiff alleges that Defendants’ policies and practices for the
10   reservation of accessible hotel rooms discriminate against him as an
11   individual with disabilities.
12          3.     As the direct and proximate result of Defendants’ discriminatory
13   policies and practices, Plaintiff has suffered, and will continue to suffer
14   damages.
15          4.     As the direct and proximate result of Defendants’ discriminatory
16   policies and practices, Plaintiff has been, and will continue to be, precluded
17   and deterred from fully and equally accessing and using the goods, services,
18   facilities, privileges, advantages, accommodations, and/or opportunities of the
19   Inn.
20          5.     Through this action, Plaintiff seeks an injunction requiring
21   Defendants to modify their policies to conform to the requirements of federal
22   and state law. Plaintiff also seeks to be compensated for his damages and the
23   reasonable attorneys’ fees, costs and litigation expenses incurred for enforcing
24   his civil rights.
25
26                                     II.     PARTIES
27          6.     Plaintiff is, and at all times relevant herein was, an individual and
28   California resident.


                                                2

                                             Complaint
     Case 1:20-cv-00270-AWI-JLT Document 1 Filed 02/24/20 Page 3 of 12



 1         7.       Defendant Marriott International, Inc. (hereinafter “Marriott”) is,
 2   and at all times relevant herein was, a corporation incorporated in the State of
 3   Delaware and registered to do business in the State of California.
 4         8.       Defendant Interstate Management Company, L.L.C. (hereinafter
 5   “IMC”) is, and at all times relevant herein was, a limited liability company
 6   incorporated in the State of Delaware and registered to do business in the State
 7   of California.
 8         9.       Plaintiff is currently unaware of the true identities of Does 1-10,
 9   inclusive, and will seek leave to amend his Complaint when the true names,
10   capacities, connections, and responsibilities of these defendants are
11   ascertained.
12         10.      Plaintiff is informed and believes that each of the Defendants is
13   the agent, ostensible agent, alter ego, master, servant, trustor, trustee,
14   employer, employee, representative, franchiser, franchisee, lessor, lessee,
15   joint venturer, parent, subsidiary, affiliate, related entity, partner, and/or
16   associate, or such similar capacity, of each of the other Defendants, and was
17   at all times acting and performing, or failing to act or perform, within the
18   course and scope of such similar aforementioned capacities, and with the
19   authorization, consent, permission or ratification of each of the other
20   Defendants, and is personally responsible in some manner for the acts and
21   omissions of the other Defendants in proximately causing the violations and
22   damages complained of herein, and have participated, directed, and have
23   ostensibly and/or directly approved or ratified each of the acts or omissions of
24   each of the other Defendants, as herein described.
25
26                         III.   JURISDICTION & VENUE
27         11.      This Court has subject matter jurisdiction over this action
28   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the


                                              3

                                          Complaint
     Case 1:20-cv-00270-AWI-JLT Document 1 Filed 02/24/20 Page 4 of 12



 1   ADA.
 2          12.    Pursuant to pendant jurisdiction, attendant and related causes of
 3   action arising from the same facts are brought under California law, including,
 4   the Unruh Civil Rights Act, Cal. Civ. Code § 51 et seq. and the Disabled
 5   Persons Act, Cal. Civ. Code § 54.1 et seq., both of which expressly incorporate
 6   the Americans with Disabilities Act. Cal. Civ. Code §§ 51(f), 54.1(d).
 7          13.    Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and
 8   is founded on the fact that the property which is the subject of this action is
 9   located in this district and that Plaintiff's cause of action arose in this district.
10
11                         IV.    FACTUAL ALLEGATIONS
12          14.    Plaintiff has peripheral neuropathy in both legs, which
13   substantially limits his mobility and ability to balance.
14          15.    Plaintiff is also hard of hearing, and experiences difficulty
15   conducting business by phone.
16          16.    Marriott owns, operates and/or leases the facilities of the
17   Residence Inn Bakersfield, located at 4241 Chester Lane in the City of
18   Bakersfield, California, 93309 (hereinafter “the Inn”).
19          17.    Marriott owns, operates and/or controls the content of the
20   website located at the following web address: https://www.marriott.com
21   (hereinafter “the Website”).
22          18.    Members of the public are able to make reservations for Marriot-
23   branded hotels, including the Inn, using the online reservation system on the
24   Website.
25          19.    IMC owns, operates and/or leases the facilities of the Inn.
26          20.    IMC owns, operates and/or controls the content of the Website.
27
28



                                              4

                                          Complaint
     Case 1:20-cv-00270-AWI-JLT Document 1 Filed 02/24/20 Page 5 of 12



 1         21.    On December 5, 2019, Plaintiff made a reservation to stay at the
 2   Inn from December 6, 2019 through December 8, 2019 using the online
 3   reservation system on the Website.
 4         22.    Plaintiff chose to make his reservation at the Inn specifically
 5   because the online reservation system showed that a hearing and mobility
 6   accessible room with a roll-in shower was available.
 7         23.    Plaintiff requested a hearing and mobility accessible room with
 8   a roll-in shower.
 9         24.    Plaintiff received a written reservation confirmation via email
10   that “guaranteed” he would be provided a hearing and mobility accessible
11   room with a roll-in shower.
12         25.    On December 6, 2019, Plaintiff arrived at the Inn. Despite his
13   reservation and “guaranteed” accommodations, Plaintiff was booked into a
14   room without a roll-in shower.
15         26.    Plaintiff was told by Inn staff that there were no more walk-in
16   showers available.
17         27.    Plaintiff explained to Inn staff that he was unable to safely use a
18   tub shower due to his disability and expressed his dismay that the Inn couldn’t
19   accommodate him despite his booking confirmation and guarantee.
20         28.    Plaintiff was told by Inn staff that he could call down to the front
21   desk the following day and request to be moved to a room with a walk-in
22   shower, assuming any were available.
23         29.    As Plaintiff was tired from driving all day and not physically up
24   to driving around Bakersfield to try and find alternative hotel arrangements,
25   he reluctantly accepted the room without a roll-in shower for the night.
26         30.    Plaintiff was not able to safely use the tub/shower unit in his
27   room at the Inn. This caused Plaintiff difficulty, discomfort, embarrassment
28   and frustration.


                                            5

                                        Complaint
     Case 1:20-cv-00270-AWI-JLT Document 1 Filed 02/24/20 Page 6 of 12



 1         31.      The next day Plaintiff called down and requested a room change.
 2   Plaintiff had to wait until after midday checkouts and room cleanings before
 3   being moved to another room that did have a walk-in shower. The delay and
 4   inconvenience caused Plaintiff difficulty, discomfort, embarrassment and
 5   frustration.
 6         32.      Plaintiff submitted a negative review via the Marriott website
 7   which Defendants have refused to post.
 8         33.      Defendants responded privately via email to Plaintiff’s review
 9   and blamed Plaintiff for his experience.
10         34.      Defendants told Plaintiff that in addition to booking his room
11   online he should have called the Inn directly to confirm that they could
12   accommodate his disability-related needs.
13         35.      Defendants told Plaintiff that since he booked his room on the
14   same day as his check in (which is untrue) there was no way for the Inn to
15   accommodate his disability-related needs.
16         36.      Plaintiff travels frequently and wants the ability to book
17   accessible rooms at the Inn and other Marriott-branded hotels independently
18   online through Defendants’ websites in the future. Until Defendants’
19   discriminatory ticketing policies and practices are modified, Plaintiff will
20   continue to be denied full and equal access to the goods, services, facilities,
21   privileges, advantages, and accommodations offered by Defendants to the
22   general public through their websites and at the Inn and will suffer ongoing
23   discrimination and damages as a result.
24         37.      The nature of Defendants’ discrimination constitutes an ongoing
25   violation, and unless enjoined by this Court, will result in ongoing and
26   irreparable injury to Plaintiff.
27         38.      Plaintiff has no adequate remedy at law because monetary
28   damages, which may compensate for past unlawful conduct, will not afford


                                            6

                                        Complaint
     Case 1:20-cv-00270-AWI-JLT Document 1 Filed 02/24/20 Page 7 of 12



 1   adequate relief for the harm caused by the continuation of the wrongful
 2   conduct of Defendants and the denial of his rights as herein alleged.
 3   Accordingly, Plaintiff is entitled to injunctive relief.
 4
 5                            FIRST CAUSE OF ACTION
 6                  Title III of the Americans with Disabilities Act
 7                              42 U.S.C. § 12182 et seq.
 8          39.    Plaintiff re-pleads and incorporates by reference the allegations
 9   contained in each of the foregoing paragraphs.
10          40.    Title III of the ADA provides that “No individual shall be
11   discriminated against on the basis of disability in the full and equal enjoyment
12   of the goods, services, facilities, privileges, advantages, or accommodations
13   of any place of public accommodation by any person who owns, leases (or
14   leases to), or operates a place of public accommodation.” 42 U.S.C. §
15   12182(a).
16          41.   Plaintiff is a person with physical impairments that substantially
17   limit his mobility and sensory disabilities that substantially limit his hearing
18   and is therefore a person with a “disability” as that term is defined by the
19   ADA. 42 U.S.C. § 12102(1).
20          42.    A place of “public accommodation” for purposes of Title III of
21   the ADA includes are “an inn, hotel, motel, or other place of lodging.” 42
22   U.S.C. § 12181(7)(A).
23          43.    Defendants are private entities.
24          44.    Defendants own and operate the Inn.
25          45.    Defendants provide room reservations for the Inn to members of
26   the public directly through its website.
27         46.    Defendants’ acts and omissions, as herein alleged, have
28   discriminated against Plaintiff on the basis of his disability in violation of Title


                                              7

                                          Complaint
     Case 1:20-cv-00270-AWI-JLT Document 1 Filed 02/24/20 Page 8 of 12



 1   III of the ADA. Defendants’ discriminatory conduct includes, inter alia:
 2               a. Directly, or through contractual, licensing, or other
 3                   arrangements, excluding or denying Plaintiff goods, services,
 4                   facilities, privileges, advantages, accommodations, and/or
 5                   opportunities, on the basis of his disability (42 U.S.C. §
 6                   12182(b)(1)(A)(i));
 7               b. Providing Plaintiff goods, services, facilities, privileges,
 8                   advantages, and/or accommodations that are not equal to
 9                   those afforded non-disabled individuals (42 U.S.C. §
10                   12182(b)(1)(A)(ii));
11               c. Utilizing methods of administration that have the effect of
12                   subjecting Plaintiff to discrimination on the basis of his
13                   disability (42 U.S.C. § 12182(b)(1)(D));
14               d. Failing to make reasonable modifications in policies,
15                   practices, or procedures, when such modifications are
16                   necessary to afford such goods, services, facilities, privileges,
17                   advantages,    or     accommodations    to   individuals    with
18                   disabilities (42 U.S.C. § 12182(b)(2)(A)(ii));
19               e. Failing to modify its policies, practices, or procedures to
20                   ensure that individuals with disabilities can make reservations
21                   for accessible guest rooms during the same hours and in the
22                   same manner as individuals who do not need accessible
23                   rooms (28 C.F.R. § 36.302(e)(1)(i));
24               f. Failing to ensure that accessible guest rooms are held for use
25                   by individuals with disabilities until all other guest rooms of
26                   that type have been rented and the accessible room requested
27                   is the only remaining room of that type (28 C.F.R. §
28                   36.302(e)(1)(iii));


                                              8

                                           Complaint
     Case 1:20-cv-00270-AWI-JLT Document 1 Filed 02/24/20 Page 9 of 12



 1                  g. Failing to reserve, upon request, accessible guest rooms or
 2                     specific types of guest rooms and ensure that the guest rooms
 3                     requested are blocked and removed from all reservations
 4                     systems (28 C.F.R. § 36.302(e)(1)(iv)); and
 5                  h. Failing to guarantee that the specific accessible guest room
 6                     reserved through its reservations service is held for the
 7                     reserving customer, regardless of whether a specific room is
 8                     held in response to reservations made by others. (28 C.F.R. §
 9                     36.302(e)(1)(v).
10         47.      Pursuant to the remedies, procedures, and rights set forth in 42
11   U.S.C. § 12188 and 42 U.S.C. § 12205, Plaintiff prays for judgment as set
12   forth below.
13
14                          SECOND CAUSE OF ACTION
15                               Unruh Civil Rights Act
16                              Cal. Civ. Code § 51 et seq.
17         48.      Plaintiff re-pleads and incorporates by reference the allegations
18   contained in each of the foregoing paragraphs.
19         49.      The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
20   that persons with disabilities are entitled to full and equal accommodations,
21   advantages, facilities, privileges, or services in all business establishments of
22   every kind whatsoever within the jurisdiction of the State of California. Cal.
23   Civ. Code § 51(b).
24         50.      A violation of the ADA is a violation of the Unruh Act. Cal. Civ.
25   Code, § 51(f).
26         51.      Plaintiff is a person with physical impairments that limit his
27   mobility and sensory disabilities that limit his hearing is therefore a person
28   with a “physical disability” as that term is defined by California law. Cal.


                                             9

                                          Complaint
     Case 1:20-cv-00270-AWI-JLT Document 1 Filed 02/24/20 Page 10 of 12



 1   Gov. Code § 12926(m).
 2         52.    The Inn is a business establishment as contemplated by the
 3   Unruh Act. Defendants, as the owners and operators of the Inn, are obligated
 4   to comply with the anti-discrimination provisions of the Act.
 5         53.    Defendants’ acts and omissions, as herein alleged, have violated
 6   the Unruh Act by, inter alia, denying, or aiding or inciting the denial of,
 7   Plaintiff’s rights to full and equal use of the accommodations, advantages,
 8   facilities, privileges, or services offered by and through the Inn.
 9         54.    Defendants’ acts and omissions, as herein alleged, have also
10   violated the Unruh Act by denying, or aiding or inciting the denial of,
11   Plaintiff’s right to equal access arising from the provisions of the ADA (see
12   Plaintiff’s First Cause of Action).
13         55.    Defendants’ duties under the Unruh Act are mandatory and long-
14   established. Defendants are deemed to have had knowledge of their duties at
15   all times relevant herein; their failure to carry out said duties as alleged herein
16   was willful and knowing and/or the product of deliberate indifference. Treble
17   damages are warranted.
18         56.    Pursuant to the remedies, procedures, and rights set forth in Cal.
19   Civ. Code § 52, Plaintiff prays for judgment as set forth below.
20
21                           THIRD CAUSE OF ACTION
22                          California Disabled Persons Act
23                        California Civil Code § 54.1 et seq.
24                    (For Damages and Attorneys’ Fees ONLY)
25         57.    Plaintiff re-pleads and incorporates by reference the allegations
26   contained in each of the foregoing paragraphs.
27         58.    The Disabled Persons Act (“CDPA”) provides that “[i]ndividuals
28   with disabilities shall be entitled to full and equal access, as other members of


                                              10

                                           Complaint
     Case 1:20-cv-00270-AWI-JLT Document 1 Filed 02/24/20 Page 11 of 12



 1   the general public, to accommodations, advantages, facilities, … and
 2   privileges of all … places of public accommodation, amusement, or resort,
 3   and other places to which the general public is invited….” Cal. Civ. Code §
 4   54.1(a).
 5         59.       A violation of the ADA is also a violation of the CDPA. Cal.
 6   Civ. Code, § 54.1(d).
 7         60.       Any person or persons, firm or corporation who denies or
 8   interferes with an individual’s rights under Section 54.1 is liable for each
 9   offense. Cal. Civ. Code §54.3(a).
10         61.       Defendants are obligated to comply with the provisions of the
11   CDPA in operating the Inn. The Inn is a place of public accommodation,
12   amusement, or resort, and/or place to which the general public is invited.
13         62.       Defendants’ acts and omissions, as herein alleged, have violated
14   the CDPA by, inter alia, denying, or aiding or inciting the denial of, Plaintiff’s
15   rights to full and equal access to the accommodations, advantages, facilities
16   and privileges of the Inn.
17         63.       Defendants’ acts and omissions, as herein alleged, have also
18   violated the CDPA by denying, or aiding or inciting the denial of, Plaintiff’s
19   rights to equal access arising from the provisions of the ADA (see Plaintiff’s
20   First Cause of Action).
21         64.       Defendants are “corporations” subject to California Civil Code
22   section 54.3.
23         65.       Defendants’ duties under the CDPA are mandatory and long-
24   established. Defendants are deemed to have had knowledge of their duties at
25   all times relevant herein; their failure to carry out said duties as alleged herein
26   was willful and knowing and/or the product of deliberate indifference. Treble
27   damages are warranted.
28         66.       Pursuant to the remedies, procedures, and rights set forth in Cal.


                                              11

                                          Complaint
     Case 1:20-cv-00270-AWI-JLT Document 1 Filed 02/24/20 Page 12 of 12



 1   Civ. Code § 54.3(a), Plaintiff prays for statutory damages and attorneys’ fees
 2   under Cal. Civ. Code § 54.3(a). Note: Plaintiff is not invoking section 55 of
 3   the California Civil Code and is not seeking injunctive relief under the CDPA.
 4
 5                                     PRAYER
 6         WHEREFORE, Plaintiff respectfully requests that this Court:
 7         a.      Issue a permanent injunction pursuant to the ADA and Unruh Act
 8   ordering Defendants to modify their policies and practices to conform to the
 9   requirements of the ADA and Unruh Act, and ensure that Plaintiff will no
10   longer experience discrimination on the basis of disability when trying to book
11   accessible rooms for the Inn online using the Website;
12         b.      Award Plaintiff general, compensatory, and statutory damages in
13   an amount within the jurisdiction of this court;
14         c.      Award Plaintiff attorneys’ fees, litigation expenses and costs of
15   suit, as provided by law; and
16         d.      Award such other and further relief as the Court may deem just
17   and proper.
18
19
20   Dated: February 19, 2020         CENTER FOR DISABILITY ACCESS
21
22
23                                    By:
24                                           Amanda Seabock
25
                                             Attorneys for Plaintiff

26
27
28



                                            12

                                        Complaint
